Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
The applicant’s arguments concern claim amendments that are addressed in the rejections below.  In particular, claim 1 includes the new limitation, “wherein the cooling segment is adjacent to the body of the smokable material”, which was not part of prior claims 1 or 4.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baggett Jr. et al. (US 5,499,636).

    PNG
    media_image1.png
    803
    382
    media_image1.png
    Greyscale
Regarding claims 1, 2, 6, and 17, Baggett Jr. et al. disclose an aerosol producing smoking article for insertion into smoking machines (col. 3, 34-55) that has an aerosol forming segment (i.e. body of smokeable material, 80, 70) (see figure 4A), a void adjacent to the aerosol forming segment (i.e. a hollow tube cooling segment, 91), a cylindrical sleeve segment (free flow filter segment, 102), a hollow acetate tube filter (74), and a mouthpiece filter (i.e. mouth end segment, 104).






Baggett Jr. state that the void adjacent the aerosol forming segment, 
It is to be understood that the length of the void 91 and the length of the tobacco plug 80 may be adjusted to facilitate manufacturing and more importantly, to adjust the smoking characteristics of the cigarette 23, including adjustments in its taste, draw and delivery. The length of the void 91 and the amount of heater-filler overlap (and heater-void overlap) may also be manipulated to adjust the immediacy of response, to promote consistency in delivery (on a puff-to-puff basis as well as between cigarettes) and to control condensation of aerosol at or about the heaters. 

In the preferred embodiment, the void 91 (the filler-free portion of the tobacco rod 60) extends approximately 7 mm to assure adequate clearance between the heater foot print 94 and the free-flow filter 74. In this way, margin is provided such that the heater foot print 94 does not heat the free-flow filter 74 during smoking. Other lengths are suitable, for instance, if manufacturing tolerances permit, the void 91 might be configured as short as approximately 4 mm or less, or in the other 

Baggett Jr. does not disclose the temperature difference caused by the void.  First, claims 1, 5, and 17 recite the functional language, “wherein the cooling segment is configured to provide a temperature differential of at least 40 degrees Celcius between a heated volatized component at a first end of the cooling segment and the heated volatilized component at the second end of the cooling segment” and claim 5 indicates at least 60 C.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Second, in this case, the prior art teaches all the structural limitations of the claim and therefore must be capable of the same function. 
Third, Bagget Jr. is inherently capable of producing cooling of at least 60 C upon initial start-up conditions where small quantities of heated aerosol mixes with air already in the void at room temperature (25C).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malgat et al. (US 2018/0116275).
Regarding claims 1, 2, 5, 6, 10-13, 18, Malgat et al. disclose a smoking device with an aerosol material (i.e. smokeable material) with an adjacent hollow tube segment (i.e. cooling element, see figure 1, element 106 below), followed by a filter segment (14) and a mouthpiece segment (112 composed of cellulose acetate [0243]).  The tube of Malgat et al. contains a circumferential row of air inlets (138) to admit cool air into the tube (see dotted arrows [0246]).  
Malgat et al. do not disclose the temperature difference caused by the void.  First, claims 1, 5, and recite the functional language, “wherein the cooling segment is configured to provide a temperature differential of at least 40 degrees Celcius between a heated volatized component at a first end of the cooling segment and the heated volatilized component at the second end of the cooling segment” and claim 5 indicates at least 60 C.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Second, in this case, the prior art teaches all the structural limitations of the claim and therefore must be capable of the same function. 
Third, the invention of Malgat et al. is inherently capable of producing cooling of at least 60 C upon initial start-up conditions where small quantities of heated aerosol mixes with cool air entering the tube at room temperature (25C).
Malgat et al. do not expressly disclose that the device is made for insertion into an apparatus.  However, the product of Malgat et al. can be ignited by insertion into an apparatus and therefore capable of being used the manner intended by claim.  
Regarding claim 14, Malgat et al. do not disclose two rows of perforations for venting.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the single row of vent holes so that more may enter the smoking article and cool and dilute the aerosol, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Malgat et al. disclose that the air inlets are 27 mm from the upstream end of the article (table 1).  
Regarding claims 6-9, Malgat et al. do not disclose that the mouth end filter 6-10 mm long, the assembly is 37-45 mm, and the body is 34-50 mm.  However, Malgat et al. disclose that, “Smoking articles according to the invention may have any desired length,” [0220].  One example is presented with a smoking article that is 84 mm long (table 1).  In the example, the mouthpiece element is 12 mm long, the assembly would be 58 mm, and the body is 21.8 mm long.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to form smoking articles that are longer or shorter than the above example as expressly indicated by Malgat et al.  In doing so, one of ordinary skill would adjust the relative lengths of the segments to achieve size reductions or increases in length.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to change the length of the mouthpiece 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malgat et al. (US 2018/0116275) or Baggett Jr. et al. (US 5,499,636) as applied to claim 1 above, and further in view of Li et al. (US 2007/0235050). 
Neither Baggett Jr. et al., nor Malgat et al. disclose a spiral wound tube as the hollow tube portion of a smoking article.  However, it is known in the art to use a spiral wound paper tube to form a hollow segment of a smoking article.  For instance, Li et al. disclose that a segment of a filter with a cavity is made with a spiral wound paper tube that is, “sufficiently strong to be self-sustaining, yet thin enough to accommodate on-line laser perforation,” [0047].  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use a spiral wound paper tube to from the hollow tubes of Baggett Jr. et al. or Malgat et al. in order to form a hollow portion of the smoking article so that it is strong enough to be self-sustaining and not be damaged during manufacture of handling by users.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malgat et al. (US 2018/0116275) as applied to claim 11 above, and further in view of Eitzinger  (US 20130104915). 
Malgat et al. do not disclose that the ventilation holes are between 100 and 500 micrometers.  However, Etizinger discloses that mechanical perforation of smoking articles typically forms homes between 100 and 2000 micrometers [0013].  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use mechanical perforation as disclosed by Etizinger to from the ventilation holes of Malgat et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747